Title: To James Madison from John Binns and Others, 20 April 1813 (Abstract)
From: Binns, John
To: Madison, James


20 April 1813, Philadelphia. “A vacancy having occurred in the office of Treasurer of the Mint by the death of Dr. Rush, we respectfully recommend Dr. Elijah Griffiths for that appointment. He is a native of this state and has resided for many years in this City. His intelligence and good morals, joined to his unassuming manners has rendered him much respected. As a politician his conduct has been uniform and steady in supporting republican men and measures. We sincerely believe that if appointed he will execute the duties of his office with care and fidelity.”
